IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-18-00228-CR

FREDRICK VONSHA ROBERTSON,
                                                             Appellant
v.

THE STATE OF TEXAS,
                                                             Appellee



                            From the 85th District Court
                                Brazos County, Texas
                          Trial Court No. 15-04071-CRF-85


                             ABATEMENT ORDER


       On September 12, 2018, Appellant filed a motion to abate the appeal for findings

of fact. This Court requested a response from the State. On October 24, 2018, the State

filed a response and indicated that this Court should grant Appellant’s motion and abate

the appeal for findings of fact.

       We abate this appeal to the trial court to make fact and conclusions of law. The

supplemental clerk’s record is ordered to be filed within 45 days of the date of this Order.
The motion to abate the appeal is granted. Appellant’s brief is due 30 days after the

supplemental clerk’s record is filed.




                                             PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal abated
Order issued and filed November 7, 2018




Robertson v. State                                                             Page 2